             CASE 0:19-cv-03137-ADM-LIB Doc. 17 Filed 02/09/21 Page 1 of 1




                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF MINNESOTA

                                * * * * * * * * * * * * * * * * * *

David S.,1
                                                                       Civil No. 19-3137 (ADM/LIB)
                                   Plaintiff,

        vs.                                                         ORDER ADOPTING THE
                                                                 REPORT AND RECOMMENDATION
Andrew Saul,
Commissioner of Social Security,

                                   Defendant.

                                * * * * * * * * * * * * * * * * * *

        Based upon the Report and Recommendation of United States Magistrate Judge Leo I.

Brisbois, and after an independent review of the files, records and proceedings in the above-entitled

matter, IT IS HEREBY ORDERED THAT:

        1.        Plaintiff’s Motion for Summary Judgment, [Docket No. 12], is GRANTED in part

                 and DENIED in part;

        2.       Defendant’s Motion for Summary Judgment, [Docket No. 14], is DENIED; and

        3.        The above matter is REMANDED to the Social Security Administration pursuant

                 to sentence four of 42 U.S.C. § 405(g), for further administrative proceedings.

        LET JUDGMENT BE ENTERED ACCORDINGLY.



                                                              s/Ann D. Montgomery
                                                              Ann D. Montgomery
DATED: February 9, 2021                                       United States District Judge



1
 This District has adopted the policy of using only the first name and last initial of any nongovernmental parties in
Social Security opinions such as the present Order. Accordingly, where the Court refers to Plaintiff by his name only
his first name and last initial are provided.
